Citation Nr: 9927146	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-32 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial combined evaluation of 10 
percent for service-connected disabilities, for the period 
from November 13, 1993 to August 23, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1987 to 
November 12, 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some explanation.  In 
December 1993, the veteran filed, with the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina (Winston-Salem RO), his original claim of 
entitlement to service connection.  In his original claim, he 
sought service connection for residuals of in-service 
surgical fusion of the C1-C2 vertebrae, and disabilities of 
his right and left hips, which were the donor sites for the 
bone used in the fusion surgery.  In March 1994, the Winston-
Salem RO denied those claims, due to the veteran's failure to 
report to a scheduled VA medical examination, and notified 
the veteran of that decision at his last known address of 
record.

On August 23, 1996, the veteran filed with the RO in 
Huntington, West Virginia (Huntington RO) a petition to 
reopen his service connection claims.  In December 1996, the 
Huntington RO entered a decision which granted service 
connection for residuals of spinal fusion at C1/C2, with 
intermittent impingement syndrome, and assigned that 
disability a 30 percent evaluation, effective August 23, 
1996, the date that the veteran filed his petition to reopen.  
That decision also granted service connection for a scar of 
the back of the veteran's neck, and for residual disability 
at the donor sites on the veteran's hips.  The decision 
evaluated each of those disabilities (neck scar, left hip 
disability, and right hip disability) as 10 percent 
disabling, effective August 23, 1996.  The total "combined" 
evaluation, as of August 23, 1996, was 50 percent.  See 
38 C.F.R. § 4.25 (1998).  That evaluation remains in effect. 

In July 1997, after consideration and denial of a perfected 
appeal on an issue characterized by the RO as "entitlement 
to an earlier effective date for the grant of service 
connected disabilities," and revision of the prior rating 
decisions on the basis of difference of opinion by the 
Director of VA's Compensation and Pension Service, the RO 
established November 13, 1993, the day after the veteran 
separated from service, as the effective date.  As this is 
the earliest effective date possible for an original claim 
for service connection, see 38 C.F.R. § 3.400(b)(2) (1998), 
that issue is no longer in controversy.

However, in its July 1997 rating decision, the RO also 
assigned an evaluation of 10 percent for the residuals of the 
spinal fusion, and an evaluation of zero percent for the hip 
disabilities and neck scar, all for the period from 
November 13, 1993, to August 23, 1996.  As the veteran 
perfected an appeal of the initial combined evaluation 
assigned during that time period, the issue has been 
recharacterized accordingly.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board would emphasize, however, 
that consideration of the propriety of the initial combined 
evaluation, of necessity, requires consideration of the 
evidence reflecting the severity of each of the four 
disabilities for which service connection has been granted 
during that period, as the RO has done.

The Board also points out that, in an October 1997 statement, 
the veteran requested an additional VA orthopedic examination 
due to "severe" loss of motion of his cervical spine.  
Also, in a November 1997 statement, he asked the RO to "open 
[his] file for pain and tenderness" due to his service-
connected hip disabilities.  These matters are referred to 
the RO for all appropriate action. 


REMAND

As noted above, the essential question before the Board is 
the severity of the veteran's various service-connected 
disabilities for the period between November 13, 1993 and 
August 23, 1996.  Currently, with the exception of some 
service medical records that have been associated with the 
record, the claims folder is devoid of medical evidence 
generated contemporaneously with the relevant period.  
However, the record also reflects that additional records 
relevant to this time period may exist, and, if so, should be 
obtained and considered in connection with the current issue.  

In this regard, the Board notes that service medical records 
generated after the veteran's 1990 surgery, and particularly 
those records generated during the latter part of his active 
duty, might shed light on the severity of the post-service 
symptomatology at the time of discharge (and hence, just 
prior to the effective date of the grant of service 
connection).  No such records have associated with the 
record.  However, correspondence between the RO and both the 
VA Service Medical Record Center and the National Personnel 
Records Center, dated in December 1993 and June 1994 
respectively, suggests that possibly helpful service medical 
records - such as the report of a separation examination - 
might exist, but have not been obtained.  Moreover, although 
the RO wrote to the veteran at his last known address in 
January 1994 and asked him for copies of any service medical 
records that he might possess, it appears from the veteran's 
April 1998 RO hearing testimony [Transcript (Tr.) pp. 9-10], 
and from returned envelopes in the file dated in March 1994, 
that he might not have actually received that request.  

Under these circumstances, the Board determines that the RO 
should again to obtain and associate any additional service 
medical records.  The United States Court of Appeals for the 
Federal Circuit recently emphasized the importance of 
exhausting all reasonable means to obtain service medical 
records prior to adjudication of original claims.  Hayre v. 
West, No. 98-7046 (Fed. Cir. Aug. 16, 1999).  

Also, the Board notes that the record mentions two additional 
sources of medical evidence generated contemporaneously with 
the relevant period.  Specifically, the veteran testified 
during the April 1998 RO hearing that in March 1994, he 
underwent a private medical examination pertaining to the 
disability of his neck, in order to obtain a driver's license 
from the North Carolina Department of Transportation (NCDOT).  
[Tr. pp. 8-9.]  He also indicated that he could furnish the 
RO with releases (VA Forms 21-4142) so that the RO could 
obtain a copy of the report of the March 1994 examination, 
either from the private examiner or from NCDOT.  The RO 
requested such a release from the veteran in a May 1998 
letter, and the veteran did not respond to that request.  
However, given the relative importance of any such evidence, 
and the fact that this case must be remanded in any event, he 
should be asked once more to furnish the appropriate 
releases.  

This case is REMANDED for the following actions: 

1.  The RO should contact the National 
Personnel Records Center and the VA 
Service Medical Record Center and ask 
for copies of all service medical 
records, including, if extant, reports 
of entrance and separation examinations 
and service clinical records.  All 
materials obtained should be associated 
with the file.  If any such records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should write to the veteran 
and his representative and ask that the 
veteran to provide the RO with copies of 
any service medical records and records 
of private treatment shortly after 
service that he might posses. 

3.  The RO also should request that the 
veteran identify the private physician 
who examined him in March 1994, and 
provide the RO with completed, signed 
releases so that the RO may attempt to 
obtain records of such treatment from 
the physician and the North Carolina 
Department of Transportation.  The RO 
should also obtain medical records from 
any other source identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

4.  Thereafter, the RO should review the 
record to determine whether the 
directives of this REMAND have been 
satisfied.  If any action is not 
undertaken, or is taken in a deficient 
manner, immediate corrective action 
should be accomplished.

5.  After completion of the foregoing, 
the matter of the propriety of the 
initial combined evaluation of 10 
percent for service-connected 
disabilities, for the period from 
November 13, 1993 to August 23, 1996, 
should be readjudicated by the RO.  The 
RO should evaluate each service-
connected disability in question 
separately for the relevant period, and 
then calculate a combined rating.  

6.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), to include evidence submitted 
since the February 1999 SSOC, as well as 
a recitation to all Diagnostic Codes 
considered, 38 C.F.R. § 4.25, and all 
other appropriate statutes, regulations, 
and case law.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
before the record is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication.  No inference should be drawn 
regarding the final disposition of his claims.  The veteran 
need take no action until otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


